       Case 1-19-01118-nhl         Doc 6      Filed 10/09/19      Entered 10/09/19 19:47:55




Rishi Kapoor                                            Hearing Date/Time:
VENABLE LLP                                             November 5, 2019 at 11:30 a.m.
Rockefeller Center
1270 Avenue of the Americas, 24th Floor                 Objection Deadline:
New York, New York 10020                                October 29, 2019 at 5:00 p.m.
Telephone: (212) 307-5500
Facsimile: (212) 307-5598
Email: rkapoor@venable.com

Counsel for Diatomite Corporation of America

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- x
                                                             :
In re:                                                       : Chapter 11
                                                             :
Virginia True Corporation,                                   : Case No.: 19-42769 (NHL)
                                                             :
                                     Debtor.                 :
                                                             :
 ----------------------------------------------------------- x
                                                             :
Virginia True Corporation,                                   :
                                                             :
                                     Plaintiff,              : Adv. Pro. No.: 19-01118 (NHL)
                                                             :
                  v.                                         :
                                                             :
Anthony Cipollone and Domenick Cipollone,                    :
                                                             :
                                     Defendants.             :
                                                             :
 ----------------------------------------------------------- x

        NOTICE OF MOTION OF DIATOMITE CORPORATION OF AMERICA
                TO INTERVENE IN ADVERSARY PROCEEDING

        PLEASE TAKE NOTICE that the Motion of Diatomite Corporation of America to

Intervene in Adversary Proceeding (the “Motion”)1 shall be considered at the hearing to be held in

the above-captioned adversary proceeding (the “Adversary Proceeding”) before the Honorable



1
    Capitalized terms not defined herein have the same definitions as set forth in the Motion.
      Case 1-19-01118-nhl       Doc 6     Filed 10/09/19    Entered 10/09/19 19:47:55




Nancy H. Lord (the “Bankruptcy Judge”) at the United States Bankruptcy Court for the Eastern

District of New York (the “Bankruptcy Court”), 271-C Cadman Plaza East, Suite 1595, Brooklyn,

NY 11201 on November 5, 2019 at 11:30 a.m. (prevailing Eastern Time) (the “Hearing”).

       PLEASE TAKE FURTHER NOTICE that, by this Motion, Diatomite requests entry of

an Order in the form attached to the Motion as Exhibit A authorizing Diatomite to intervene in,

and join and adopt the claims asserted in, the Adversary Proceeding.

       PLEASE TAKE FURTHER NOTICE that the Motion has been electronically filed with

the Clerk of the Bankruptcy Court and, as such, may be examined and inspected by accessing the

Court’s website (https://www.nyeb.uscourts.gov).

       PLEASE TAKE FURTHER NOTICE that responses or objections, if any, to the relief

requested in the Motion must be in writing, must comply with the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) and the Local Bankruptcy Rules for the Eastern District of

New York (the “Local Bankruptcy Rules”), must describe the basis for the response or objection

and the specific grounds therefor, and must be filed with the Bankruptcy Court electronically and

served, so as to be actually received no later than October 29, 2019 at 5:00 p.m. (prevailing

Eastern Time) (the “Opposition Deadline”), on (a) counsel for Debtor/Plaintiff, Douglas J. Pick,

Pick & Zabicki LLP, 369 Lexington Avenue, 12th Floor, New York, NY 10017,

dpick@picklaw.net; (b) counsel for Intervenor Diatomite, Rishi Kapoor, Venable LLP, 1270

Avenue of the Americas, 24th Floor, New York, NY 10020, rkapoor@venable.com; (c) counsel

for Defendants, Stephen Z Starr, Starr & Starr, PLLC, 260 Madison Ave., 17th Fl., New York, NY

10016, stephenstarr@starrandstarr.com; (d) the United States Trustee, U.S. Federal Office

Building, 201 Varick Street, Suite 1006, New York, NY 10014; and (f) all other parties who have

requested notice. A courtesy copy of such written response or objection must also be delivered to



                                               2
       Case 1-19-01118-nhl         Doc 6      Filed 10/09/19   Entered 10/09/19 19:47:55




the Bankruptcy Judge’s chambers simultaneously with service of the response or objection.

       PLEASE TAKE FURTHER NOTICE that if no objections or other responses are timely

filed and served with respect to the Motion, the Motion shall be deemed unopposed, and the

Bankruptcy Court may enter an Order, substantially in the same form as the Proposed Order

submitted with the Motion, granting the Motion with no further notice or opportunity to be heard.

       PLEASE TAKE FURTHER NOTICE that the Hearing may be continued or adjourned

from time to time without further notice, other than an announcement of the adjourned date or

dates at the Hearing or at a later hearing.

Dated: New York, New York
       October 9, 2019
                                                VENABLE LLP

                                         By:           /s/ Rishi Kapoor
                                                Rishi Kapoor
                                                Rockefeller Center
                                                1270 Avenue of the Americas, 24th Floor
                                                New York, New York 10020
                                                Telephone: (212) 307-5500
                                                Facsimile: (212) 307-5598
                                                Email: rkapoor@venable.com

                                                Counsel for Diatomite Corporation of America




                                                   3
